DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 10 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (CN-102733576 which has been machine translated).
a.	As to claims 1 and 2, Chen discloses an anti-slip floor tile comprising a bottom layer 16 (base layer), a decorative layer 18, and an enhanced wear resistant layer 22.  The enhanced wear resistant layer comprises a plurality of particles uniformly distributed inside a layer of PVC.  It should be noted that PVC is the same material used within the present invention therefore it inherently is a non-rigid/semi-rigid thermoplastic resin which will have a flexural modulus/tensile modulus of less than 70 MPa for non-rigid and for semi-rigid between 70 and 700 MPa.

b.	As to claims 4-6 Chen discloses that the particles used within the wear resistant layers are aluminum particles with a thickness of .01 to 1 mm and therefore will inherently have a Mohs hardness of less than 6 as they are the same particles.

c.	As to claims 8, 10 and 11, Chen discloses that a coating can be applied on the wear resistant layer that comprises a plurality of particles with a size of .01 mm and as seen in the figures can protrude from the layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN-102733576 which has been machine translated).
a.	Chen anticipates claim 1 for the reasons noted above, however this reference is silent to the specific composition of the wear resistant layer.  Chen discloses the wear resistant layer comprises 39-69.5 PVC, 30-60 plasticizer, .5-1 wt% of stabilizing agent and 3-10 wt of the particle. 
	It would have been obvious to one of ordinary skill in the art to have meet the claimed ranges of materials within the wear resistant layer as Chen discloses overlapping ranges.

Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN-102733576 which has been machine translated) in view of Peace (US patent application 20100297394).
a.	Chen anticipates claim 1 for the reasons noted above, however this reference is silent to the first mineral particles being coated with a surface modification layer.
b.	Peace discloses the use of alumina particles used within flooring, wherein the particles are coated with a silane coupling agent.
c.	It would have been obvious to ordinary skill in the art to have modified Chen and modified the alumina particles with a silane coupling agent as suggested by Peace as it would improve the adhesion of the particles to the resin.
s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN-102733576 which has been machine translated) in view of Zhang (CN 106368413 which has been machine translated) and Sato (JP 2014218838 which has been machine translated).
a.	Chen anticipates claim 1 for the reasons noted above, however this reference is silent to the specifics of the coating layer.
b.	Zhang discloses a composite flooring comprising a UV coating and wear layer.  The UV coating comprises a polyurethane based UV coating.  The composition of the layer comprises 30-50 of a polyfuctional group (urethane acrylate prepolymer), 20-50% of an acrylate monomer, 2-6 wt% of a photoinitiator, .05 to 1 of a surfactant (wetting agent).  However, this reference is silent to a fluorosilane.
c.	Sato disclose the use of a fluorosilane used within anti-slip floors with energy curable coatings.  
d.	It would have been obvious to one of ordinary skill in the art to have modified Chen with the use of the UV coating of Zhang as it would be a suitable alternative because it would function as to provide extra protection to the flooring.  See MPEP 2144.06.
	Further it would have been obvious to one of ordinary skill in the art to have modified Chen and Zhang with the addition of a fluorosilane in an amount of .5 to 3% as disclosed within Sato as it would improve the water resistance/repellency of the layer.  One of ordinary skill in the art would know that the more fluorosilane added the more water repellency provided while less fluorosilane would provide less water repellency.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN-102733576 which has been machine translated) in view of Hiragami (JP 62063759 which has been machine translated).
a.	Chen anticipates claim 1 for the reasons noted above, however this reference is silent to the the use of water absorbing particles within the coating.
b.	Hiragami discloses the use of water absorbing particles within an anti-skid flooring layer.
c.	It would have been obvious to one of ordinary skill in the art to have modified Chen and added the water absorbing particles of Hiragami as it would provide a better anti-skid layer as it would help to absorb excess water on the floor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785